        Case 1:17-cv-00539-JB-MU Document 62 Filed 05/10/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UZEZI AJOMALE individually and on behalf
of similarly situated individuals,


       Plaintiff,
v.
                                                          Case No. 17-539-JB-MU


QUICKEN LOANS, INC.,


       Defendant.


                       MOTION TO AMEND SCHEDULING ORDER

       COMES NOW the Plaintiff and hereby moves the Court to amend the current Scheduling

Order (Doc. 56) to allow for limited additional merits-related discovery and the filing of all

dispositive motions address the individual claims and to defer any additional class discovery until

after the dispositive motions are adjudicated. As grounds, Plaintiff states follows:

       1.      On October 12, 2018, the Court entered a Supplemental Rule 16(b) Scheduling

Order setting out deadlines for both class and merits discovery. The current discovery cut-off is

May 15, 2019. (Doc. 56).

       2.      Since these deadlines were set, the parties have participated in discovery both

diligently and in good faith. The parties have completed paper discovery, Plaintiff has conducted

a 30(b)(6) deposition of Quicken and Plaintiff’s deposition is scheduled for May 14, 2019.

However, a limited follow-up 30(b)(6) deposition is needed to address aspects of the relevant

Quicken policies which the designated witness was unable to address. The policy-related issues

affect the individual claim for willful violation of the FCRA.
           Case 1:17-cv-00539-JB-MU Document 62 Filed 05/10/19 Page 2 of 3



       3.       Should the case proceed on the class claims, additional class discovery will be

needed. However, Plaintiff submits that such discovery could be deferred until after ruling on the

dispositive motions addressing the individual case.

       4.       Plaintiff submits that it would serve judicial economy if an additional limited period

of discovery were allowed for the above-described merits discovery, followed by dispositive

motions and briefing on the individual claims, and a separate discovery period to take place in the

event the claims survive the dispositive motions.

       5.       Therefore, Plaintiff requests that the existing Scheduling Order by amended as

follows:

                     A. The discovery deadline will be extended to June 30, 2019 for the limited

                         purpose of merits discovery on the individual claims;

                     B. Defendant has until July 31, 2019 to file any dispositive motion on

                         Plaintiff’s individual claims; and

                     C. Should the case proceed beyond the dispositive motion stage, the parties

                         shall submit proposed dates for class discovery, designation of class-

                         related experts, motion for class certification and other class-related

                         deadlines.

       6.       Plaintiff has met and conferred with counsel for Quicken regarding this proposed

change. Defense counsel has indicated that Quicken opposes the requested relief and will be

submitting an opposition to this motion.



                               Signatures continued onto next page.
        Case 1:17-cv-00539-JB-MU Document 62 Filed 05/10/19 Page 3 of 3



          Respectfully submitted this the 10th day of May, 2019.




                                            /s/ Kenneth J. Riemer
                                            KENNETH J. RIEMER (RIEMK8712)
                                            Underwood & Riemer, P.C.
                                            2153 Airport Boulevard
                                            Mobile, Alabama 36606
                                            Phone: 251.432.9212
                                            Email: kriemer@alalaw.com
                                            Attorneys for Plaintiff




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of this foregoing pleading has been served upon the on all

parties via this Court’s CM/ECF electronic filing system on May 10, 2019:


                                            /s/ Kenneth J. Riemer
                                            KENNETH J. RIEMER (RIEMK8712)
